Per curiam.

When a debtor owns goods jointly, or as tenant in common with another, the sheriff may seize the whole upon execution; but he should sell only the undivided share of the debtor. In that case the purchaser of the debtor’s share becomes tenant in common with the other owner or owners. 1 Salkeld 392, Heydon vs. Heydon. — 2 L. Raymond 871. — Comb. 217. — Douglas 650, Eddie vs. Davidson. — Cowper 449, Fox vs. Hanbury. — I East 367, Smith & al. vs. Stokes. — 3 Bos. & Pul. 288, 289.
If the sheriff in such case undertakes to sell the whole, nothing but the interest of the debtor will pass; and the purchaser will, in that case, also become a tenant in common with the other owners ; and as the sheriff has a right to seize the whole, and deliver the whole to the purchaser of the debtor’s share, it is immaterial to the other owner, whether he sells the whole or only the debtor’s interest. A sale of *88the whole is not a trespass. Co. Lit. 200. — 1 Chit. PL 170. —4 East 128. And neither the sheriff nor the creditor is liable in an action of trespass.

Judgment must he entered on lite verdict

*



 It was afterwards agreed by the parties, that judgment should be entered for the plaintiff for the value of his share in the hay, without costs.